         Case 1:19-cv-07767-VEC Document 57 Filed 12/17/19 Page 1 of 5




                          81 MAIN STREET • SUITE 515 • WHITE PLAINS • NEW YORK • 10601
                          TEL: 914.278.5100 • FAX: 917.591.5245 • WEB: WWW.FBRLLP.COM              EMAIL: kfleischman@fbrllp.com


                                                                                         December 17, 2019
VIA ECF
The Honorable Valerie E. Caproni
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

       Re:     Rekor Sys. Inc. v. Loughlin et al., Case No. 1:19-cv-07767-VEC (S.D.N.Y)
               Consented-to Substitution of Counsel

Dear Judge Caproni:

        We write jointly in accordance with Chambers’ direction following Crowell & Moring’s
telephone call to Chambers yesterday afternoon. Plaintiff Rekor Systems, Inc. (“Rekor”), and
Counterclaim Defendants Robert A. Berman, Eyal Hen, James K. McCarthy, Paul A. de Bary, Glenn
Goord, Christine Harada, David Hanlon, Richard Nathan, Steven D. Croxton, Firestorm Solutions,
LLC and Firestorm Franchising LLC have decided to substitute the law firm of Fleischman Bonner &
Rocco LLP (“FBR”) for Crowell & Moring LLP (“Crowell”) in the above-referenced action. Attached
are four (4) Consent Orders Granting Substitution of Attorney for FBR attorneys Keith M. Fleischman,
Joshua D. Glatter, June H. Park, and Tyler E. Van Put, which we respectfully request that the Court
approve and so Order. A Notice of Appearances for Keith M. Fleischman was filed yesterday by ECF.

        Crowell also respectfully requests that they be terminated as counsel of record, and the Court
remove Crowell and all Crowell attorneys who have appeared in the case to date from further electronic
notices on this matter.

       We thank the Court for its consideration, and should Your Honor or Chambers have any
questions please do not hesitate to contact us.

                                                             Respectfully submitted,

                                                             /s/ Keith M. Fleischman

                                                                 Keith M. Fleischman
                                                                 for Fleischman Bonner & Rocco LLP

                                                             /s/ Sarah Michelle Gilbert

                                                                 Sarah Michelle Gilbert
                                                                 for Crowell & Moring LLP
cc: Robert C. Boneberg, Esq. (via ECF)
    John J.D. McFerrin-Clancy, Esq. (via ECF)
                         Case 1:19-cv-07767-VEC Document 57 Filed 12/17/19 Page 2 of 5
~AO 154 ( l 0/03) Substitution of Attorney


                                             UNITED STATES DISTRICT COURT
                         SOUTHERN                                 District of                                       NEW YORK


               REKOR SYSTEMS, INC.
                                                                                CONSENT ORDER GRANTING
                                                Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                               V.
              SUZANNE LOUGHLIN et al                                            CASE NUMBER:            1:19-cv-07767-VEC
                                              Defendant (s),

           Notice is hereby given that, subject to approval by the court,              REKOR SYSTEMS, INC.                                 substitutes
                                                                                                            (Party (s) Name)

Keith M. Fleischman
---------------------- - , State Bar No.
                              (Name of New Attorney)
                                                                                                    1988690
                                                                                                    ------- as counsel of record in

place of       Sarah Gilbert, Glen McGorty, Crowell & Moring LLP
                                                            (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as fo11ows:
          Firm Name:                    FLEISCHMAN BONNER & ROCCO LLP

          Address:                      81 MAIN STREET, WHITE PLAINS, NY 10601

          Telephone:                    (914) 278-5100         Facsimile (917) 591-5245
          E-Mail (Optional):
                                        --------------
                                        kfleischman@fbrllp.com


I consent to the above substitution.
Date:                         12/17/19                                                Paul de Bary, Lead Director, Rekor Systems, Inc.


I consent to being sub tituted.
Date:              \   2::/( le LI q
                         t          1


I consent to the above substitution.
Date:
                             12/17/19
                                                                                                             (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:
                                                                                                                        Judge


[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
                        Case 1:19-cv-07767-VEC Document 57 Filed 12/17/19 Page 3 of 5
~AO 154 (10/03) Substitution of Attorney


                                           UNITED STATES DISTRICT COURT
                       SOUTHERN                                 District of                                       NEW YORK


               REKOR SYSTEMS, INC.                                            CONSENT ORDER GRANTING
                                              P]aintiff (s),                  SUBSTITUTION OF ATTORNEY
                             V.
             SUZANNE LOUGHLIN et al                                           CASE NUMBER:            1:19-cv-07767-VEC
                                            Defendant (s),

           Notice is hereby given that, subject to approval by the court,            REKOR SYSTEMS, INC.                                  substitutes
                                                                                                          (Party (s) Name)

Joshua D. Glatter
----------------------
                  (Name of New Attorney)
                                         - , State Bar No.                                         2700243
                                                                                                  -------
                                                                                                                               as counsel of record in

p1ace of      Sarah Gilbert, Glen McGorty, Crowell & Moring LLP
                                                          (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counse] is as fo11ows:
           Firm Name:                 FLEISCHMAN BONNER & ROCCO LLP

          Address:                    81 MAIN STREET, WHITE PLAINS, NY 10601

                                      (914) 278-5100
          Telephone:
                                     -------------- Facsimile                                      (917) 591-5245




I consent to the above substitution.
Date:                  12/17/2019                                                     Paul de Bary, Lead Director, Relor Systems, Inc.


I consent to being sub tituted.
Date:           \
                \
                    d--(\ lR / L°\
                                t


I consent to the above substitution.

Date:                      12/17/19
                                                                                                            (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:
                                                                                                                       Judge


[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
                          Case 1:19-cv-07767-VEC Document 57 Filed 12/17/19 Page 4 of 5
~AO 154 ( I0/03) Substitution of Attorney


                                            UNITED STATES DISTRICT COURT
                          SOUTHERN                               District of                                       NEW YORK


               REKOR SYSTEMS, INC.
                                                                               CONSENT ORDER GRANTING
                                               Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                              V,
             SUZANNE LOUGHLIN et al                                            CASE NUMBER:            1:19-cv-07767-VEC
                                             Defendant (s),

           Notice is hereby given that, subject to approval by the court,             REKOR SYSTEMS, INC.                                 substitutes
                                                                                                           (Party (s) Name)

June H. Park                                                                    State Bar No. 4321048
                             (Name of New Attorney}
                                                                                                   - - -- - - - as counsel of record in
place of       Sarah Gilbert, Glen McGorty, Crowell & Moring LLP
                                                           (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
          Firm Name:                   FLEISCHMAN BONNER & ROCCO LLP

          Address:                     81 MAIN STREET, WHITE PLAINS, NY 10601

                                       (914) 278-5100
          Telephone:
                                     ----------- --- Facsimile                                      (917) 591-5245




I consent to the above substitution.
Date:                      12/17/19                                                   Paul de Bary, Lead Director, Rekor Systems, Inc.


I consent to being substituted.
Date:           k)/\ ~/\q
                      I         I


I consent to the above substitution.

Date:                      12/17/19
                                                                                                            (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:
                                                                                                                       Judge


[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
                          Case 1:19-cv-07767-VEC Document 57 Filed 12/17/19 Page 5 of 5
~AO 154 ( I0/03) Substitution of Attorney


                                            UNITED STATES DISTRICT COURT
                          SOUTHERN                               District of                                       NEW YORK


               REKOR SYSTEMS, INC.
                                                                               CONSENT ORDER GRANTING
                                               Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                              V.
             SUZANNE LOUGHLIN et al                                            CASE NUMBER:            1:19-cv-07767-VEC
                                             Defendan~ (s),

           Notice is hereby given that, subject to approval by the court,             REKOR SYSTEMS, INC.                                 substitutes
                                                                                                           (Party (s) Name)

Tyler E. Van Put
-----------      ----------- , State Bar No.
                             (Name of New Attorney)
                                                                                                   5206768
                                                                                                   - - - - - - - as counsel of record in
place of      Sarah Gilbert, Glen McGorty, Crowell & Moring LLP
                                                           (Name of Attorney (s) Withdrawing Appearance)


Contact information for new counsel is as follows:
          Firm Name:                   FLEISCHMAN BONNER & ROCCO LLP

         Address:                      81 MAIN STREET, WHITE PLAINS, NY 10601

                                       (914) 278-5105
         Telephone:
                                     ----------- --- Facsimile                                      (917) 591-5245




I consent to the above substitution.
Date:                12/17/2019                                                       Paul de Bary, Lead Director, Rekor Systems Inc.


I consent to being substituted .
Date:          \d /!LP/ lO(
                      l       I

I consent to the above substitution.
Date:                12/17/19
                                                                                                            (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:
                                                                                                                       Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
